Citation Nr: 1213085	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from June 1972 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran requested a hearing before a Veterans Law Judge on his May 2006 VA Form 9, but withdrew the request later that month.  A correspondence dated July 2006 confirms that he no longer wants a hearing.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

The Board remanded the case in June 2008 so that a VA examination could be rescheduled, and again in May 2010 so that outstanding VA treatment records could be obtained.  Further review of the claims folder indicates that the Appeals Management Center (AMC) has complied with both Remand directives.  In fact, neither the Veteran, nor his representative, has contended otherwise.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence (a statement from the Veteran and copies of service records) has been received, without a waiver.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the evidence is duplicative of information already in the claims file and is thus found to have been previously considered by the RO.  A remand is not necessary.  

Further review of the claims folder indicates that, in January 2005, the RO denied service connection for hearing loss.  The Veteran submitted a timely notice of disagreement (NOD) in February 2005, and a statement of the case (SOC) was issued in November 2005.  However, the Veteran did not submit a Substantive Appeal to perfect his appeal as to that issue. Accordingly, that issue is not before the Board.

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a lung disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence of record establishes a current back disability, to include the diagnosis of degenerative disc disease.

2.  Service treatment records (STRs) establish that the Veteran was treated for back pain during service. 

3.  Based upon review of the evidentiary record, the Veteran's account of having had back pain since service is not deemed credible. 

4. The credible and probative evidence of record shows that the Veteran sustained a work-related back injury many years after service. 

5.  A preponderance of the evidence weighs against a finding that any currently diagnosed back disability had its onset in service, was manifested to a compensable degree within one year after service, or is otherwise causally or etiologically related to service, to include any event or incident therein.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and may not be so presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in May 2005 complied with VA's duty to notify the Veteran with regards to the service connection issue adjudicated herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was provided after the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Further, the claim on appeal was subsequently readjudicated in supplemental statements of the case (SSOCs), most recently in February 2012.

Regarding VA's statutory duty to assist in claims development, the Board initially notes that the Veteran has requested that VA obtain clinical records for treatment that he received for low back pain from the Poplar Bluff VAMC in 1973.  The AMC has attempted to obtain these records.  In a correspondence dated May 2011, the AMC requested "all treatment records" from the Poplar Bluff VAMC from 1973 to the present.  Later that month, the AMC received treatment records from the Poplar Bluff VAMC from 1975 to 2009.  A January 2012 VA Form 21-0820 shows that the AMC contacted the Veteran in an effort to clarify which VA medical center had provided treatment in 1973.  The Veteran stated that "he was unsure the exact date that he began his treatment at the Poplar Bluff VAMC", but that "it was sometime in the summer or winter of 1974."  The AMC informed the Veteran that it had received treatment records from the Poplar Bluff VAMC from 1975 to the present.  The Veteran indicated that he did not have any additional records in his possession.  He further stated that he was not pleased with the VA medical treatment that he had received in the 1970's and that he had primarily received treatment from a private doctor.  A formal determination was entered by the AMC in January 2012 as to the unavailability of any clinical treatment records from 1973 to 1975 from the Poplar Bluff VAMC.  Therefore, in view of the foregoing, the Board concludes that further efforts to locate any clinical treatment records would be futile.

Additionally, the Board notes that the claims file contains all available evidence pertinent to this claim.  VA has obtained service, VA, and private treatment records, as well as medical records from the Social Security Administration (SSA).  The Veteran has been provided with the opportunity to submit the Poplar Bluff VAMC records, as well as any records pertaining to treatment for his back.  In addition, the VA afforded the Veteran physical examinations.  The VA examinations are adequate for adjudication purposes.  Specifically, the June and December 2009 VA examiners provided opinions as to the etiology of the Veteran's back disability based on examination of the Veteran, his reported history, and review of the entire claims file.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran believes that he has a back disability resulting from an in-service injury.  

Service treatment records (STRs) establish that the Veteran was treated for chronic low back pain in January 1973.  X-rays of the lumbar spine were normal.  No diagnosis was provided.  There is no indication that a back brace was prescribed.

A May 1973 separation examination contains a normal clinical evaluation of the spine.  In the accompanying medical history report, the Veteran checked the "yes" box for "wear a brace or back support."  It appears that he initially checked the "yes" box for a history of recurrent back pain, but then crossed that out and checked the "no" box.  
An August 1976 VA examination contains a normal musculoskeletal evaluation.

A private treatment record dated August 1985 shows that the Veteran was admitted to the hospital with chronic obstructive pulmonary disease (COPD).  An examination conducted upon admission shows that there were no acute findings with respect to the Veteran's back. 

The earliest post-service medical evidence of back pathology is a private treatment record dated August 2003, 30 years after the Veteran separated from military service.  At that time, he reported a three-year history of back pain.  He denied any trauma.  There was limited range of motion upon examination.  X-rays revealed degenerative osteoarthritis of the thoracic spine.  The doctor noted that the Veteran had a two-year history of rheumatoid arthritis.  The diagnosis was back pain.  A follow-up note dated two weeks later indicates that the Veteran was referred to a rheumatologist.

The Veteran was treated again for back pain in May 2004, at which time he was diagnosed with gastritis.  

In June 2004, he reported that his back was "giving out."  

Private treatment records from July 2004 to October 2004 show that the Veteran was diagnosed with L2-L3 disc herniation based on MRI findings.  The Veteran's treating physician referred him to a neurosurgeon.  A neurosurgical consultation note shows that the Veteran reported a history of intermittent low back pain for "a number of years, at least seven or eight."  Surgery was recommended, but the doctor referred the Veteran to a pulmonologist for clearance due to his COPD.

VA treatment records dated April 2005 show that the Veteran reported a five-year history of back pain.  He related that he had been a construction worker for 20 years, and denied a history of any injury.  He reportedly could not have back surgery because of his COPD.   

In January 2006, the Veteran complained of increased back pain.  X-rays showed degenerative skeletal change with osteophytosis at multiple levels and disc space narrowing compatible with moderate disc disease at L4-L5.  There was also evidence of mild disc disease in the lower thoracic spine.  Vertebral alignment was normal.  A February 2006 MRI revealed lumbar spondylosis.  The clinician noted that the Veteran's symptoms were "mainly due to local skeletal muscular derangement."  The clinician found no evidence of radiculopathy, spinal stenosis, or other neurological deficit. 

VA treatment records from 2006 to 2010 establish that the Veteran has been seen on an intermittent basis for pain management, and that he takes prescription narcotics to manage his low back pain.

The Veteran underwent a VA examination June 2009, but it was not conducted by a specialist as instructed in the June 2008 Board remand.  Instead, he was examined by a family nurse practitioner.  The Veteran stated that he injured his back during service while firing a 105 Howitzer.  Specifically, he "pulled the lunette and felt his back 'give out.'"  He stated that the pain "was like that of an ice pick sticking into his back."  The Veteran was not treated at the time.  The pain reportedly lasted for two days.  Approximately 3-4 months later, he turned to step onto a curb and his back "went out" again.  He experienced pain for two weeks before going to sick call.  He claims that he was given a back brace at that time.  The examiner reviewed the claims file, to include STRs and noted that the "yes" box for "recurrent back pain" box in the May 1973 medical history report had been crossed out.  The Veteran explained that the clinician "told him to cross it out because he would be hel[d] up for 2-3 weeks because of the affirmative response."  

During the June 2009 examination, the Veteran reported that he had had low back pain for years, and that it radiated down his right leg to his toes.  He complained that his back gave out easily.  He also complained of stiffness.  He stated that he wore a back brace from time to time, and that he had been wearing one at the time of his discharge.  He reportedly had quit his construction job in 2004 because of back pain.  Physical examination revealed erect posture and antalgic gait.  Myospasm was noted upon range of motion testing, which was reduced.  The examiner reviewed a May 2009 MRI and diagnosed degenerative disc disease T11-12 through L5-S1, degenerative arthritis, and degenerative end plate changes L3-4 and L4-5.  The examiner opined that the Veteran's low back injury during active duty had resulted in the development of the degenerative changes of the lumbar spine, and that "it is at least as likely as not" that his current back disability is a result of the injuries sustained during service.

The RO, realizing that the examination had not been conducted by a specialist, scheduled the Veteran for a December 2009 VA examination with a physician.  The Veteran stated that he first injured his back during service in 1972 while firing a Howitzer gun.  Specifically, he described "an awkward turn of his lower back" followed by pain.  The pain reportedly resolved without medication over the next 4-5 days.  Approximately 1-2 weeks later, he "awkwardly turned his back" and experienced a significant amount of pain.  He reported a progressive worsening of his back pain since that time. He also complained of right lower extremity radicular pain.  Following service, he worked in construction for more than 30 years.  When asked whether he had any specific injuries during that time period, the Veteran "indicated that he had to leave several jobs secondary to back pain."  The Veteran mentioned that several X-rays and MRIs of his back had been taken over the past several years.  The clinician found no record of those in the system.  Although the examiner did not have these purported radiographic films to review, he did have access to the Veteran's claims folder (including the in-service, and post-service, medical records contained therein) in conjunction with the VA examination.  Accordingly, upon review of the claims folder and examination of the Veteran, the examiner concluded that "it is less likely as not" that the Veteran's back disability is a result of a twisting injury that he suffered in 1972.  Rather, he noted that the Veteran's history was most consistent with degenerative changes of the lumbar spine with progressive increase in radiculopathy of the right leg, "which is most consistent with greater than 30 years of construction labor highlighted by instances where the [Veteran] had to leave construction jobs secondary to back pain."

In an addendum dated January 2010, a different VA doctor noted that he had reviewed the claims file, to include the most recent lumbar spine MRI.  He opined that the Veteran's current back disability "it not a result of the twisting injury that [he] suffered in 1972."  Instead, he determined that the current findings are more consistent with chronic degenerative changes and encroachment of the neural foramen causing radiculopathy of the Veteran's right leg.

In a correspondence dated May 2010, Dr. M.S. stated that the Veteran "became my patient the first of November 1973," that he treated the Veteran for chronic back pain for several years until his retirement, and that the Veteran's treatment records had been destroyed by water damage while in storage.

The record clearly shows that the Veteran currently suffers from a back disability.  The record also supports a finding of in-service incurrence.  The Veteran alleges, now, that he has had continuous problems with his back since the injury during service.  However, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of back problems since shortly after separation.  Further, the Board concludes that his assertion of continued symptomatology since shortly after service, while competent, is not credible.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran made no mention of having any back problems when he filed a claim with VA for compensation in July 1976.  At that time, he only specified having a bilateral ear disability.  An August 1976 VA examination report contains a normal clinical evaluation of the musculoskeletal system; the Veteran did not mention having any back problems.  

VA treatment records from 1975 and 1976, which were obtained in connection with the current claim, include documentation of treatment for ear, skin, and gastrointestinal problems as well as shortness of breath, but are completely devoid of any complaints, findings, or treatment for any problems involving the back.  Additionally, private treatment records show that the Veteran did not mention having any back problems during an August 1985 hospitalization for COPD.

In fact, the medical records clearly establish that the Veteran injured his back in a post-service work-related injury.  For example, in August 2003, it was noted that the Veteran had a three-year history of back pain.  Also, a private neurosurgical consultation record dated October 2004 notes that the Veteran was a self-employed carpenter and that he reported a history of intermittent low back pain for at least seven or eight years.  An April 2005 VA treatment record shows that the Veteran had been a construction worker for 20 years and that he reported a five-year history of back pain.  Further, a December 2009 VA examination report indicates that the Veteran acknowledged several work-related back injuries during his 30-year history as a construction worker.  

Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It is entirely reasonable to assume that if the Veteran had, in fact, had back problems from 1973 until the 2000s, he would have mentioned such when seeking medical treatment, especially when seeking treatment for the back.

Accordingly, after weighing the lay and medical evidence pertinent to the claim, the Board finds that the preponderance of the evidence is against finding that the Veteran has experienced back problems since service.  In summary, the Veteran did not report having back problems to medical professionals until 2003.  From that point on, the records contain references to the Veteran's long history as a construction worker.  There is never any mention of service.  It was only after filing his service-connection claim in May 2005, more than three decades after separating from service, that the Veteran alleged that he suffered from residuals of a back injury that occurred in service.  Since that time, the Veteran has offered inconsistent accounts of the post-service symptoms, injuries, and treatment.  For these reasons, the Board does not find the Veteran's account of experiencing a continuity of back problems since service to be credible.  

Furthermore, the Veteran did not assert entitlement to disability benefits for his back for approximately 30 years after service.  The Board emphasizes the multi-year gap between discharge from active duty service (1973) and initial reported symptoms related to his back in 2003 (approximately 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a back disability is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no probative evidence of continuity of symptomatology of back problems from active duty service or during the approximately 30 years before these conditions were shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Importantly, the December 2009 opinion, with the January 2010 addendum, is evidence that weighs against the Veteran's claim.  This evidence is sound because it is based on a review of the Veteran's history of back injury during service, his 30 years of post-service construction work, and the Veteran's personal statements about his back.  The examiner also offered a rationale for the opinion that the Veteran's back disability is not related to service, to include the in-service injury, specifically that it was more consistent with degenerative changes associated with the Veteran's 30-year history of construction work.  While this, in and of itself, is not a sufficient reason to find against the Veteran's claim, it is a factor to be considered in determining the etiology of the current back disability.  

Furthermore, although the June 2009 VA opinion links the Veteran's current back disability to the in-service back injury, the examiner provided no rationale for that opinion.  Specifically, in reaching that conclusion, the examiner did not address the impact of the Veteran's post-service back injuries on his current back condition.  Moreover, in May 2010, the private physician noted simply that he had first treated the Veteran in November 1973 but did not say for which disabilities.  Indeed, the doctor stated that he had treated the Veteran for back pain for only several years until his retirement, which occurred in 2004.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that includes only data and conclusions is accorded no weight).  Accordingly, the Board finds that these medical opinions are outweighed by the December 2009 and January 2010 medical opinions.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for a back disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


